DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021, 11/19/2021 and 04/20/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Chinese Patent Application No. CN202010508170.6, filed on June 05, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, Claim 1 recites “setting virtual points corresponding to the respective lane groups, and associating attribute information of a lane line in an it lane group to an ith virtual point and associating lane relationship information between the ith lane group and an (i+1), lane group to the ith virtual point, wherein i is a positive integer, and wherein data associated with the virtual points is used for road navigation”  However, it is not clear how the dividing direction is determined and also it is not clear what a virtual point is and how this virtual point is related to the lane group and how data associated with the virtual points is used for road navigation. Appropriate correction is required.
Regarding claim 2, Claim 2 recites “acquiring a link group corresponding to the road; and associating the data associated with the virtual points corresponding to the respective lane groups to the link group” However, it is not clear what a link group is and does this link define the road network. Appropriate correction is required.
Regarding claim 3, Claim 3 recites “associating data associated with the imh virtual point corresponding to the ith lane group to a road node at a start end of a first link in the link group, wherein the road node at the start end is located at the rear of the imh lane group in a road direction” However, it is not clear what the rear of the ith lane group is and how the road node is located at this rear and also the specification shows that the road nodes and the links do not have common start and end positions. Appropriate correction is required.
Regarding claim 4, Claim 4 recites “wherein the associating the data associated with the ith virtual point corresponding to the ith lane group to the road node at the start end of the first link in the link group comprises: projecting a start point of the ith lane group onto the first link in a direction perpendicular to the first link, to obtain a first projection point; determining the road node at the start end of the first link at the rear of the first projection point; and associating the data associated with the ith virtual point to the road node at the start end of the first link”  However, it is not clear what is “a start point of the ith lane group” is? Also how the link group is defined and it is not clear how “associating the data associated with the ith virtual point to the road node at the start end of the first link” is done, further it is not clear how the projecting of a start point is done and also the geometric relation between the lane groups and the links is not defined, therefore it is indefinite as how a direction perpendicular to the first link relates to the lane group and what the first projection point relates to. Appropriate correction is required.
Regarding claim 5, Claim 5 recites “determining a distance L between the first projection point and the road node at the start end of the first link, wherein the distance L is used for road navigation” However, it is indefinite how the distance L is used for road navigation. Appropriate correction is required.
Regarding claim 6, Claim 6 recites “forming an enclosing frame of the ith lane group by using a lane separation line and a group dividing line in the ith lane group, and taking a link firstly falling within the enclosing frame of the ith lane group as the first link.” However, it is not clear how the enclosing frame is formed using only two lines and also it is not clear what the lane separation line is and how it is obtained. Appropriate correction is required.
Same rejection applied to claims 13-18.
Regarding claim 9, Claim 9 recites “determining whether there is a target-type lane line on a road on which a vehicle is located according to the data associated with at least one virtual point corresponding to the road; determining a target steering road of the vehicle according to a basic navigation path direction of the vehicle and intersection turning information, if it is determined that there is the target-type lane line; determining whether lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point; and generating a guidance activity point which is used for a steering prompt in navigation, if it is determined that a lane on at least one side of the target-type lane line cannot lead to the target steering road” However, it is indefinite as what a target-type lane line is nor how it is associated with at least one virtual point and further it is not clear what a target steering road neither what a guidance activity point is. Appropriate correction is required.
Same rejection applied to claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8, 13-15, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Suto et al (US 2018/0149488 A1) in view of Dan (CN108151751B).

Regarding claim 1, Suto discloses a method for processing navigation data, comprising: acquiring attribute information of respective lane lines on a road (see Suto paragraphs “0003-0005” “there is also a navigation device having a function of showing a lane to be traveled according to a traveling direction at a guide intersection. However, even in such a navigation device, guide routes are set on a road basis, and lane guidance is merely made based on lane information at guide intersections, regulation information indicating a direction along which a vehicle can travel at each lane, and traveling direction information indicated by the guide routes”), 
dividing the road into multiple lane groups based on a grouping node and a dividing direction, and determining lane relationship information between the lane groups, wherein the grouping node is at a position where an attribute of a lane line changes (see Suto paragraphs “0020” “The map data acquisition unit 11 acquires map data from a map data storage unit 10. This map data includes lane network data defining lane connectivity. The lane network data includes node data representing discrete positions set on each lane of the road and link data representing straight lines or curves connecting the nodes. Incidentally, the map data storage unit 10 may be provided in an in-vehicle device or may be provided in an external server accessible via the Internet.”),
But Suto fails to teach the dividing direction is perpendicular to a road axis and setting virtual points corresponding to the respective lane groups, and associating attribute information of a lane line in an it lane group to an ith virtual point and associating lane relationship information between the ith lane group and an (i+1), lane group to the ith virtual point, wherein i is a positive integer, and wherein data associated with the virtual points is used for road navigation.
However Dan teaches the dividing direction is perpendicular to a road axis and setting virtual points corresponding to the respective lane groups, and associating attribute information of a lane line in an it lane group to an ith virtual point and associating lane relationship information between the ith lane group and an (i+1), lane group to the ith virtual point, wherein i is a positive integer, and wherein data associated with the virtual points is used for road navigation (see Dan figure 4 and pages “3 and 7” “Construct the traditional Link where the starting point and the ending point are into a virtual lane Lane, and match the starting point to the matching point on the traditional Link as the starting point of the virtual lane Lane, and the logical end point of the traditional Link is used as the ending point of the virtual lane Lane to get the matching of the starting point Lane” and “1.1)Obtain all LaneGroup information on the Link. As shown in Figure 4, there are LaneGroup1 and LaneGroup2 associated with the Link, and each LaneGroup has three lanes; 1.2)Project the coordinates of the starting point or the end point to the center line of each lane in turn. If the hanging foot is on the currently projected lane, the distance from the hanging foot to the target point is returned. If the hanging foot is not on the currently projected lane, the end point of the lane is returned. The distance to the target point, from which 6 matching distances can be obtained”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan pages 3&7).
Regarding claim 2, Suto fails to explicitly teach acquiring a link group corresponding to the road; and associating the data associated with the virtual points corresponding to the respective lane groups to the link group.
However Dan teaches acquiring a link group corresponding to the road; and associating the data associated with the virtual points corresponding to the respective lane groups to the link group (see Dan page 9 “4)Route planning from high-precision maps to traditional map areas, as shown in Figure 7: The lane-level route is planned to Lane 2 in LaneGroup8 of Link23, which is then connected to the traditional map area; 4.1)Obtain the intersection node of LaneGroup8 near the tail node in the direction of Link23 traffic. From this Node point to the logical end of Link23, this part is constructed as a virtual Lane as the connection of the current Lane, where the Node point coordinates are used as the virtual Lane starting point coordinates As the end point coordinates of the virtual Lane; 4.2)The virtual Lane is used as the current looking for connection. The Lane continues to find new connections along the traditional sequence of Link sequences.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan page 9).
Regarding claim 3, Suto fails to explicitly teach wherein the link group comprises multiple links, wherein each of the links has a road node at a start end of the link and a road node at a terminal end of the link, respectively; the associating the data associated with the virtual points corresponding to the respective lane groups to the link group comprises: associating data associated with the imh virtual point corresponding to the ith lane group to a road node at a start end of a first link in the link group, wherein the road node at the start end is located at the rear of the imh lane group in a road direction.
However Dan teaches wherein the link group comprises multiple links, wherein each of the links has a road node at a start end of the link and a road node at a terminal end of the link, respectively; the associating the data associated with the virtual points corresponding to the respective lane groups to the link group comprises: associating data associated with the imh virtual point corresponding to the ith lane group to a road node at a start end of a first link in the link group, wherein the road node at the start end is located at the rear of the imh lane group in a road direction (see Dan pages “3” & “9” “Construct the traditional Link where the starting point and the ending point are into a virtual lane Lane, and match the starting point to the matching point on the traditional Link as the starting point of the virtual lane Lane, and the logical end point of the traditional Link is used as the ending point of the virtual lane Lane to get the matching of the starting point Lane; Match the end point to the matching point on the Link as the end point of the virtual lane Lane, and the logical starting point of the Link is the start point of the virtual lane Lane to obtain the end point matching lane Lane” and “4)Route planning from high-precision maps to traditional map areas, as shown in Figure 7: The lane-level route is planned to Lane 2 in LaneGroup8 of Link23, which is then connected to the traditional map area; 4.1)Obtain the intersection node of LaneGroup8 near the tail node in the direction of Link23 traffic. From this Node point to the logical end of Link23, this part is constructed as a virtual Lane as the connection of the current Lane, where the Node point coordinates are used as the virtual Lane starting point coordinates As the end point coordinates of the virtual Lane; 4.2)The virtual Lane is used as the current looking for connection. The Lane continues to find new connections along the traditional sequence of Link sequences.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan pages 3&9).
Regarding claim 7, Suto teaches wherein the attribute information of the lane lines comprises at least one of the following: an amount of the lane lines, positions of the lane lines, categories of the lane lines, colors of the lane lines, line-types of the lane lines, widths of the lane lines, traffic orientations of the lane lines, lengths of the lane lines, application types of the lane lines, restriction information related to the lane lines, and vehicle-travelling arrows of the lane lines (see Suto figure 2 and paragraphs “0025-0026” “The grouping unit 14 groups a plurality of parallel lane networks into lane groups in units of links of the lane network data for road sections including a plurality of lanes in the road-basis guide route. FIG. 2 is a view showing an example of lane networks acquired by the lane network data acquisition unit 13 and lane groups set by the grouping unit 14. Here, the situation at two successive guide intersections is shown.”).

Regarding claim 8, Suto teaches wherein the lane relationship information between the ith lane group and the (i+1)th lane group comprises: a continuation relation, a lane change relation and/or a crossing relation between respective lanes in the ith lane group and in the (i+1)th lane group. (see Suto figure 2 and paragraphs “0025-0026” “As shown in FIG. 2, the lane network data acquisition unit 13 acquires lane network data of lanes on which the vehicle can travel, among the lane network data included within a range of 10 km from the present position PP to the destination side. That is, since there are two lanes of the road where the vehicle position PP presents, two links L11 and L12 corresponding to the two lanes are acquired. Regarding the following links, two links L21 and L22 to be connected to the previous links L11 and L12 respectively are acquired.”).

Regarding claim 13, Suto discloses a device for processing navigation data, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to: acquire attribute information of respective lane lines on a road (see Suto paragraphs “0003-0005” and “0019” “there is also a navigation device having a function of showing a lane to be traveled according to a traveling direction at a guide intersection. However, even in such a navigation device, guide routes are set on a road basis, and lane guidance is merely made based on lane information at guide intersections, regulation information indicating a direction along which a vehicle can travel at each lane, and traveling direction information indicated by the guide routes”), 
divide the road into multiple lane groups based on a grouping node and a dividing direction, and to determine lane relationship information between the lane groups, wherein the grouping node is at a position where an attribute of a lane line changes (see Suto paragraphs “0020” “The map data acquisition unit 11 acquires map data from a map data storage unit 10. This map data includes lane network data defining lane connectivity. The lane network data includes node data representing discrete positions set on each lane of the road and link data representing straight lines or curves connecting the nodes. Incidentally, the map data storage unit 10 may be provided in an in-vehicle device or may be provided in an external server accessible via the Internet.”),
But Suto fails to teach the dividing direction is perpendicular to a road axis; and set virtual points corresponding to the respective lane groups, and to associate attribute information of a lane line in an ith lane group to an ith virtual point and associate lane relationship information between the ith lane group and an (i+1)th lane group to the ith virtual point, wherein i is a positive integer, and wherein data associated with the virtual points is used for road navigation
However Dan teaches and the dividing direction is perpendicular to a road axis; and set virtual points corresponding to the respective lane groups, and to associate attribute information of a lane line in an ith lane group to an ith virtual point and associate lane relationship information between the ith lane group and an (i+1)th lane group to the ith virtual point, wherein i is a positive integer, and wherein data associated with the virtual points is used for road navigation (see Dan figure 4 and pages “3 and 7” “Construct the traditional Link where the starting point and the ending point are into a virtual lane Lane, and match the starting point to the matching point on the traditional Link as the starting point of the virtual lane Lane, and the logical end point of the traditional Link is used as the ending point of the virtual lane Lane to get the matching of the starting point Lane” and “1.1)Obtain all LaneGroup information on the Link. As shown in Figure 4, there are LaneGroup1 and LaneGroup2 associated with the Link, and each LaneGroup has three lanes; 1.2)Project the coordinates of the starting point or the end point to the center line of each lane in turn. If the hanging foot is on the currently projected lane, the distance from the hanging foot to the target point is returned. If the hanging foot is not on the currently projected lane, the end point of the lane is returned. The distance to the target point, from which 6 matching distances can be obtained”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan pages 3&7).

Regarding claim 14, Suto fails to explicitly teach wherein the instructions are executed by the at least one processor to enable the at least one processor to: acquire a link group corresponding to the road; and associate the data associated with the virtual points corresponding to the respective lane groups to the link group.
However Dan teaches wherein the instructions are executed by the at least one processor to enable the at least one processor to: acquire a link group corresponding to the road; and associate the data associated with the virtual points corresponding to the respective lane groups to the link group (see Dan page “9” “4)Route planning from high-precision maps to traditional map areas, as shown in Figure 7: The lane-level route is planned to Lane 2 in LaneGroup8 of Link23, which is then connected to the traditional map area; 4.1)Obtain the intersection node of LaneGroup8 near the tail node in the direction of Link23 traffic. From this Node point to the logical end of Link23, this part is constructed as a virtual Lane as the connection of the current Lane, where the Node point coordinates are used as the virtual Lane starting point coordinates As the end point coordinates of the virtual Lane; 4.2)The virtual Lane is used as the current looking for connection. The Lane continues to find new connections along the traditional sequence of Link sequences.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan page 9).

Regarding claim 15, Suto fails to explicitly teach wherein the link group comprises multiple links, wherein each of the links has a road node at a start end of the link and a road node at a terminal end of the link, respectively; and wherein the instructions are executed by the at least one processor to enable the at least one processor to: associate data associated with the ith virtual point corresponding to the ith lane group to a road node at a start end of a first link in the link group, wherein the road node at the start end is located at the rear of the ith lane group in a road direction.
However Dan teaches wherein the link group comprises multiple links, wherein each of the links has a road node at a start end of the link and a road node at a terminal end of the link, respectively; and wherein the instructions are executed by the at least one processor to enable the at least one processor to: associate data associated with the ith virtual point corresponding to the ith lane group to a road node at a start end of a first link in the link group, wherein the road node at the start end is located at the rear of the ith lane group in a road direction (see Dan pages “3” & “9” “Construct the traditional Link where the starting point and the ending point are into a virtual lane Lane, and match the starting point to the matching point on the traditional Link as the starting point of the virtual lane Lane, and the logical end point of the traditional Link is used as the ending point of the virtual lane Lane to get the matching of the starting point Lane; Match the end point to the matching point on the Link as the end point of the virtual lane Lane, and the logical starting point of the Link is the start point of the virtual lane Lane to obtain the end point matching lane Lane” and “4)Route planning from high-precision maps to traditional map areas, as shown in Figure 7: The lane-level route is planned to Lane 2 in LaneGroup8 of Link23, which is then connected to the traditional map area; 4.1)Obtain the intersection node of LaneGroup8 near the tail node in the direction of Link23 traffic. From this Node point to the logical end of Link23, this part is constructed as a virtual Lane as the connection of the current Lane, where the Node point coordinates are used as the virtual Lane starting point coordinates As the end point coordinates of the virtual Lane; 4.2)The virtual Lane is used as the current looking for connection. The Lane continues to find new connections along the traditional sequence of Link sequences.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of Suto to provide traditional route maps based on high-precision maps to provide route planning applications at the lane level and to provide usable vehicle lane changing methods which is more accurate than traditional map geographic information (Dan pages 3&9).

Regarding claim 19, Suto teaches wherein the attribute information of the lane lines comprises at least one of the following: an amount of the lane lines, positions of the lane lines, categories of the lane lines, colors of the lane lines, line-types of the lane lines, widths of the lane lines, traffic orientations of the lane lines, lengths of the lane lines, application types of the lane lines, restriction information related to the lane lines, and vehicle-travelling arrows of the lane lines (see Suto figure 2 and paragraphs “0025-0026” “The grouping unit 14 groups a plurality of parallel lane networks into lane groups in units of links of the lane network data for road sections including a plurality of lanes in the road-basis guide route. FIG. 2 is a view showing an example of lane networks acquired by the lane network data acquisition unit 13 and lane groups set by the grouping unit 14. Here, the situation at two successive guide intersections is shown.”).

Regarding claim 20, Suto teaches wherein the lane relationship information between the ith lane group and the (i+1)th lane group comprises: a continuation relation, a lane change relation and/or a crossing relation between respective lanes in the ith lane group and in the (i+1)th lane group (see Suto figure 2 and paragraphs “0025-0026” “As shown in FIG. 2, the lane network data acquisition unit 13 acquires lane network data of lanes on which the vehicle can travel, among the lane network data included within a range of 10 km from the present position PP to the destination side. That is, since there are two lanes of the road where the vehicle position PP presents, two links L11 and L12 corresponding to the two lanes are acquired. Regarding the following links, two links L21 and L22 to be connected to the previous links L11 and L12 respectively are acquired.”).

Regarding claim 25, Suto teaches A non-transitory computer-readable storage medium for storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer to implement the method claim 1 (see Suto paragraph “0019”).

Claims 9-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable in view of Suto et al (US 2018/0149488 A1) in view of Dan (CN108151751B) in view of Nishibashi et al (US 2013/0103304 A1).
Regarding claim 9, Suto fails to explicitly teach determining whether there is a target-type lane line on a road on which a vehicle is located according to the data associated with at least one virtual point corresponding to the road; determining a target steering road of the vehicle according to a basic navigation path direction of the vehicle and intersection turning information, if it is determined that there is the target-type lane line; determining whether lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point; and generating a guidance activity point which is used for a steering prompt in navigation, if it is determined that a lane on at least one side of the target-type lane line cannot lead to the target steering road.
However Nishibashi teaches determining whether there is a target-type lane line on a road on which a vehicle is located according to the data associated with at least one virtual point corresponding to the road; determining a target steering road of the vehicle according to a basic navigation path direction of the vehicle and intersection turning information, if it is determined that there is the target-type lane line (see Nishibashi paragraphs “0161-0163” “A navigation device in accordance with Embodiment 13 of the present invention is constructed in such a way as to provide guidance on a highway exit or a road toward which a vehicle can move when making a lane change from an HOV lane to a normal lane. The structure of the navigation device in accordance with this Embodiment 13 is the same as that of the navigation device in accordance with Embodiment 1 shown in FIGS. 1 and 2.” And “When the guiding process is started, map data are acquired first (step ST1). Vehicle position information is then acquired (step ST2). A route search is then carried out (step ST3 c). The process of this step ST3 c is skipped at the time of providing no route guidance. It is then checked to see whether or not the vehicle is traveling in an HOV lane (step ST4 g). When it is determined in this step ST4 g that the vehicle is not traveling in an HOV lane, the navigation device ends the guiding process.”),
determining whether lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point; and generating a guidance activity point which is used for a steering prompt in navigation, if it is determined that a lane on at least one side of the target-type lane line cannot lead to the target steering road (see Nishibashi paragraphs “0161-0163” “When the guiding process is started, map data are acquired first (step ST1). Vehicle position information is then acquired (step ST2). A route search is then carried out (step ST3 c). The process of this step ST3 c is skipped at the time of providing no route guidance. It is then checked to see whether or not the vehicle is traveling in an HOV lane (step ST4 g). When it is determined in this step ST4 g that the vehicle is not traveling in an HOV lane, the navigation device ends the guiding process.” And via paragraph “0164-0166” “Then, guidance on toward which highway exit or road the vehicle can travel after exiting the lane changing permitted section is provided (step ST7 l). More specifically, guidance on the name of a highway exit or the road name of a road existing ahead of the highway exit which is acquired in step ST6 l is provided. As this guidance, at least one of voice guidance, a telop, a telop and a beep (Pi sound), a guide map display, and so on is provided. After that, the navigation device ends the guiding process.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).
Regarding claim 10, Suto fails to explicitly teach wherein the determining whether there is a target-type lane line on the road on which a vehicle is located according to the data associated with the at least one virtual point corresponding to the road comprises: acquiring, at a first road node of the road, data associated with a virtual point correspond to a lane group in front of the first road node; and determining whether there is a target-type lane line in the lane group according to attribute information of a lane line associated with the virtual point corresponding to the lane group in front of the first road node. 
However Nishibashi teaches wherein the determining whether there is a target-type lane line on the road on which a vehicle is located according to the data associated with the at least one virtual point corresponding to the road comprises: acquiring, at a first road node of the road, data associated with a virtual point correspond to a lane group in front of the first road node; and determining whether there is a target-type lane line in the lane group according to attribute information of a lane line associated with the virtual point corresponding to the lane group in front of the first road node (see Nishibashi paragraphs “0163-0166” “In contrast, when it is determined in step ST4 g that the vehicle is traveling in an HOV lane, the position of a lane changing permitted section in which the vehicle is permitted to make a lane change from the HOV lane to a normal lane is then acquired (step ST5 l).” and “Then, when the vehicle moves to a normal lane at the position of the lane changing permitted section, either the name of a highway exit via which the vehicle can exit the highway (normal lane) or the road name of a road existing ahead of the highway exit is acquired (step ST6 l). As a method of acquiring the highway exit name or the road name used in this step ST6 l, a method of acquiring the highway exit name or the road name from information stored in a map data storage unit 16 (processing and storing information from attributes or the like)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).

Regarding claim 11, Suto fails to explicitly teach wherein the determining whether the lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point comprises: determining whether the lanes on both sides of the target-type lane line can lead to the target steering road, according to the attribute information of the lane line associated with the virtual point corresponding to the lane group in front of the first road node and/or the lane relationship information between the lane groups.
However Nishibashi teaches wherein the determining whether the lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point comprises: determining whether the lanes on both sides of the target-type lane line can lead to the target steering road, according to the attribute information of the lane line associated with the virtual point corresponding to the lane group in front of the first road node and/or the lane relationship information between the lane groups (see Nishibashi figures 20&21 and paragraphs “0163-0168” “Next, an example of the software-based method will be explained in detail. FIG. 20 shows a case in which a lane changing permitted section in which the vehicle is permitted to make a lane change between an HOV lane and a normal lane exists ahead of the vehicle, and a highway exit extending from a normal lane exists ahead of the lane changing permitted section, and FIG. 20( a) shows a road image of the case and FIG. 20( b) shows a link image of the case which is expressed on map data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).

Regarding claim 12, Suto fails to explicitly teach generating a voice prompt information based on the guidance activity point, wherein a position of the guidance activity point is at the rear of a lane group; and playing a voice prompt according to the voice prompt information, when the vehicle is at a basic navigation voice broadcast position within a predetermined range or at the position of the guidance activity point.
However Nishibashi teaches generating a voice prompt information based on the guidance activity point, wherein a position of the guidance activity point is at the rear of a lane group; and playing a voice prompt according to the voice prompt information, when the vehicle is at a basic navigation voice broadcast position within a predetermined range or at the position of the guidance activity point (see Nishibashi paragraphs “0043” “The display unit 17 is comprised of, for example, an LCD (Liquid Crystal Display), and displays a map, a route, an enlarged map, various guide messages, etc. on the screen thereof according to an image signal sent thereto from the control unit 19. The sound output unit 18 is comprised of, for example, a speaker, and outputs a guidance message either for an exit from an HOV lane to a normal lane or an entrance into an HOV lane from a normal lane by voice according to a voice signal sent thereto from the control unit 19.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).
Regarding claim 21, Suto fails to explicitly teach comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to: determine whether there is a target-type lane line on a road on which a vehicle is located according to the data associated with at least one virtual point corresponding to the road; determine a target steering road of the vehicle according to a basic navigation path direction of the vehicle and intersection turning information, if it is determined that there is the target-type lane line; determine whether lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point; and generate a guidance activity point which is used for a steering prompt in navigation, if it is determined that a lane on at least one side of the target-type lane line cannot lead to the target steering road.
However Nishibashi teaches comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to: determine whether there is a target-type lane line on a road on which a vehicle is located according to the data associated with at least one virtual point corresponding to the road; determine a target steering road of the vehicle according to a basic navigation path direction of the vehicle and intersection turning information, if it is determined that there is the target-type lane line; (see Nishibashi paragraphs “0044-0045” and “0161-0163” “A navigation device in accordance with Embodiment 13 of the present invention is constructed in such a way as to provide guidance on a highway exit or a road toward which a vehicle can move when making a lane change from an HOV lane to a normal lane. The structure of the navigation device in accordance with this Embodiment 13 is the same as that of the navigation device in accordance with Embodiment 1 shown in FIGS. 1 and 2.” And “When the guiding process is started, map data are acquired first (step ST1). Vehicle position information is then acquired (step ST2). A route search is then carried out (step ST3 c). The process of this step ST3 c is skipped at the time of providing no route guidance. It is then checked to see whether or not the vehicle is traveling in an HOV lane (step ST4 g). When it is determined in this step ST4 g that the vehicle is not traveling in an HOV lane, the navigation device ends the guiding process.”),
determine whether lanes on both sides of the target-type lane line can lead to the target steering road based on the data associated with the at least one virtual point; and generate a guidance activity point which is used for a steering prompt in navigation, if it is determined that a lane on at least one side of the target-type lane line cannot lead to the target steering road (see Nishibashi paragraphs “0161-0163” “When the guiding process is started, map data are acquired first (step ST1). Vehicle position information is then acquired (step ST2). A route search is then carried out (step ST3 c). The process of this step ST3 c is skipped at the time of providing no route guidance. It is then checked to see whether or not the vehicle is traveling in an HOV lane (step ST4 g). When it is determined in this step ST4 g that the vehicle is not traveling in an HOV lane, the navigation device ends the guiding process.” And via paragraph “0164-0166” “Then, guidance on toward which highway exit or road the vehicle can travel after exiting the lane changing permitted section is provided (step ST7 l). More specifically, guidance on the name of a highway exit or the road name of a road existing ahead of the highway exit which is acquired in step ST6 l is provided. As this guidance, at least one of voice guidance, a telop, a telop and a beep (Pi sound), a guide map display, and so on is provided. After that, the navigation device ends the guiding process.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).
Regarding claim 22, Suto fails to explicitly teach wherein the instructions are executed by the at least one processor to enable the at least one processor to: acquire, at a first road node of the road, data associated with a virtual point correspond to a lane group in front of the first road node; and determine whether there is a target-type lane line in the lane group according to attribute information of a lane line associated with the virtual point corresponding to the lane group in front of the first road node.
However Nishibashi teaches wherein the instructions are executed by the at least one processor to enable the at least one processor to: acquire, at a first road node of the road, data associated with a virtual point correspond to a lane group in front of the first road node; and determine whether there is a target-type lane line in the lane group according to attribute information of a lane line associated with the virtual point corresponding to the lane group in front of the first road node (see Nishibashi paragraphs “0163-0166” “In contrast, when it is determined in step ST4 g that the vehicle is traveling in an HOV lane, the position of a lane changing permitted section in which the vehicle is permitted to make a lane change from the HOV lane to a normal lane is then acquired (step ST5 l).” and “Then, when the vehicle moves to a normal lane at the position of the lane changing permitted section, either the name of a highway exit via which the vehicle can exit the highway (normal lane) or the road name of a road existing ahead of the highway exit is acquired (step ST6 l). As a method of acquiring the highway exit name or the road name used in this step ST6 l, a method of acquiring the highway exit name or the road name from information stored in a map data storage unit 16 (processing and storing information from attributes or the like)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).

Regarding claim 23, Suto fails to explicitly teach wherein the instructions are executed by the at least one processor to enable the at least one processor to: determine whether the lanes on both sides of the target-type lane line can lead to the target steering road, according to the attribute information of the lane line associated with the virtual point corresponding to the lane group in front of the first road node and/or the lane relationship information between the lane groups.
However Nishibashi teaches wherein the instructions are executed by the at least one processor to enable the at least one processor to: determine whether the lanes on both sides of the target-type lane line can lead to the target steering road, according to the attribute information of the lane line associated with the virtual point corresponding to the lane group in front of the first road node and/or the lane relationship information between the lane groups (see Nishibashi figures 20&21 and paragraphs “0163-0168” “Next, an example of the software-based method will be explained in detail. FIG. 20 shows a case in which a lane changing permitted section in which the vehicle is permitted to make a lane change between an HOV lane and a normal lane exists ahead of the vehicle, and a highway exit extending from a normal lane exists ahead of the lane changing permitted section, and FIG. 20( a) shows a road image of the case and FIG. 20( b) shows a link image of the case which is expressed on map data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).

Regarding claim 24, Suto fails to explicitly teach wherein the instructions are executed by the at least one processor to enable the at least one processor to: generate a voice prompt information based on the guidance activity point, wherein a position of the guidance activity point is at the rear of a lane group; and play a voice prompt according to the voice prompt information, when the vehicle is at a basic navigation voice broadcast position within a predetermined range or at the position of the guidance activity point.
However Nishibashi teaches wherein the instructions are executed by the at least one processor to enable the at least one processor to: generate a voice prompt information based on the guidance activity point, wherein a position of the guidance activity point is at the rear of a lane group; and play a voice prompt according to the voice prompt information, when the vehicle is at a basic navigation voice broadcast position within a predetermined range or at the position of the guidance activity point (see Nishibashi paragraphs “0043” “The display unit 17 is comprised of, for example, an LCD (Liquid Crystal Display), and displays a map, a route, an enlarged map, various guide messages, etc. on the screen thereof according to an image signal sent thereto from the control unit 19. The sound output unit 18 is comprised of, for example, a speaker, and outputs a guidance message either for an exit from an HOV lane to a normal lane or an entrance into an HOV lane from a normal lane by voice according to a voice signal sent thereto from the control unit 19.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guide route setting apparatus and guide route setting method of modified Suto to provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link (Nishibashi paragraphs “0161-0163”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664